         Case 2:19-ap-01193-BR
           Case 2:19-ap-01193-BR Doc
                                  Doc3-1 Filed 07/02/19
                                       4 Filed 07/01/19 Entered
                                                         Entered 07/02/19
                                                                 07/01/1917:41:38
                                                                          11:57:32 Desc
                                                                                    Desc
                                    AP-Summons
                                   Main Document   Page 1 of 3
                                                     Page 1 of 3


Attorney or Party Name, Address, Telephone &FAX Nos., State Bar No. &         FOR COURT USE ONLY
Email Address

Sonia Singh
banning Gill Diamond & Kollitz
1900 Avenue of the Stars 11th FI
Los Angeles, CA 90067
310-277-0077




Plaintiff or Attorne for Plaintiff

                                      UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA -LOS ANGELES
In re:

                                                                              CASE No.: 2:17-bk-17975-BR

 Hadley Collision Center, Inc.                                                CHAPTER: 7


                                                                             ADVERSARY NUMBER: 2:79—ap-01193-8R
                                                               Debtors .

Brad D. Krasnoff, Chapter 7 Trustee


                                                               Plaintiffs)
                              Versus
                                                                                 SUMMONS AND NOTICE OF STATUS
                                                                                       CO~FER►ENCE IN Q►►DVERaS/4RY
Andrey Garibyan, an individual                                                            PROCEEDING [LBR 7004
                                                                                                             , 1]

                                                           Defendant



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a written response is
07/31/2019. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:
            Date:                September 4, 2019
            Time:                02:00 PM
            Hearing Judge:       Barry Russell
            Location:            255 E Temple St., Crtrm 1668, Los Angeles, CA 90012



           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                 Page 1                       F 7004~1.SUMMONS.aDv.PRQ~;
          Case 2:19-ap-01193-BR                  Doc 4 Filed 07/02/19 Entered 07/02/19 17:41:38                                  Desc
                                                  Main Document    Page 2 of 3


                                        PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1900
Avenue of the Stars, 11th Floor, Los Angeles, CA 90067-4402.

A true and correct copy of the foregoing document entitled (specify): SUMMONS AND NOTICE OF STATUS
CONFERENCE IN ADVERSARY PROCEEDING (Ibr 7004-1]; TRUSTEE'S COMPLAINT FOR:(1) AVOIDANCE AND
RECOVERY OF PREFERENTIAL TRANSFERS; AND (2) AVOIDANCE AND RECOVERY OF FRAUDULENT
TRANSFERS' ADVERSARY PROCEEDING COVER SHEET' FREE LEGAL HELP NOTICE' AND COURT NOTICE RE
CONTINUANCES will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 Julv 2, 2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                       D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) July 2, 2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Lisfing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                       D Service information continued on attached page.

3.SERVED BY PERSONAL DELIVERY OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 2, 2019 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows, Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

PERSONAL DELIVERY ALSSI — TO BE DELIVERED BY 7/3/19
The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
Bin outside of Suite 1660
255 E. Temple Street
Los Angeles, CA 90012

                                                                                       ❑ Service information continued on attached page.

 declare under penalty of perjury under the laws of the United States that the foregoing is true and correcfi.



 July 2, 2019                             Gloria Ramos                                        /S/GLORIA RAMOS
 Date                                     Printed Name                                        Signature


1554029.1 1717975A This form is mandatory. it has been approved for use by the United States Bankruptcy Court for the Central District of California.

tune 20 2                                                                                    F 9013-3.1.PROOF.SERVICE
          Case 2:19-ap-01193-BR                   Doc 4 Filed 07/02/19 Entered 07/02/19 17:41:38                                  Desc
                                                   Main Document    Page 3 of 3


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF")

          Brad D Krasnoff(TR) BDKTrustee@dgdk.com,
          bkrasnoff@ecf.axosfs.com;DanningGill@gmail.com
          Sonia Singh ss@dgdk.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com
          United States Trustee(LA) ustpregionl6.la.ecf@usdoj.gov


2. SERVED BY U.S. MAIL

Defendant                                          Defendant                                          Courtesy Cody
Andrey Garibyan                                    Andrey Garibyan                                    Neil Evans
827 E. Windsor                                     1 1819 E. Hadley Street                            13351 D Riverside Drive,
Glendale, CA 91205                                 Whittier, CA 90601                                 Suite 612
                                                                                                      Sherman Oaks, CA 91423




1554029.1 1717975A This form is mandatory. It has been approved fior use by the United States Bankruptcy Court for the Central District of California.

tune 2072                                                                                     F 9013-3.1.PROOF.SERVICE
